Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.121 Filed 06/15/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  STEVEN WALKER,

         Plaintiff/Counter-Defendant,         Case No. 20-cv-11688
  v.
                                              Paul D. Borman
  RYAN TRANSPORTATION, INC.,                  United States District Judge
  a Michigan corporation,

         Defendant/Counter-Plaintiff.


  OPINION AND ORDER APPROVING JOINT MOTION TO APPROVE
               FLSA SETTLEMENT (ECF NO. 18)

       Plaintiff/Counter-Defendant Steven Walker (“Plaintiff”) filed his Complaint

in this action on June 24, 2020, and filed an Amended Complaint on June 25, 2020,

alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“the

FLSA”) and Michigan’s Worker’s Compensation Act, against Defendant/Counter-

Plaintiff Ryan Transportation, Inc. (“Defendant”). On August 14, 2020, Defendant

filed its answer and a counterclaim against Plaintiff. Now before the Court is the

parties’ Joint Motion to Approve FLSA Settlement. (ECF No. 18.). The Court has

determined that oral argument is not necessary for proper resolution of this motion

and will resolve the matter on the parties’ written submission. E.D. Mich. L. R.

7.1(f)(2).
Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.122 Filed 06/15/21 Page 2 of 6




      The Court finds that the proposed settlement agreement, a copy of which is

attached to the Joint Motion, accomplishes a fair and reasonable settlement of

Plaintiff’s bona fide FLSA dispute and GRANTS the Joint Motion to Approve FLSA

settlement.

                           I.    LEGAL STANDARD

      “The FLSA was enacted for the purpose of protecting workers from

substandard wages and oppressive working hours.” Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1352 (11th Cir. 1982). “Recognizing that there are

often great inequalities in bargaining power between employers and employees,

Congress made the FLSA’s provisions mandatory; thus, the provisions are not

subject to negotiation or bargaining between employers and employees.” Id.

Therefore, “an employee may not waive or otherwise settle a FLSA claim for unpaid

wages for less than the full statutory damages unless the settlement is supervised by

the Secretary of Labor or made pursuant to a judicially supervised stipulated

settlement.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012).

      Settlements of FLSA claims that are reached in the context of litigation, where

“[t]he employees are likely to be represented by an attorney who can protect their

rights under the statute,” are proper subjects for judicial review and possible

approval because they are “more likely to reflect a reasonable compromise of

disputed issues than a mere waiver of statutory rights brought about by an


                                         2
Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.123 Filed 06/15/21 Page 3 of 6




employer’s overreaching.” Lynn’s, 679 F.2d at 1354. “If a settlement in an employee

FLSA suit does reflect a reasonable compromise over issues, such as FLSA coverage

or computation of back wages, that are actually in dispute ... the district court [may]

approve the settlement in order to promote the policy of encouraging settlement of

litigation.” Id. (alterations added).

      “In reviewing a settlement of an FLSA private claim, a court must scrutinize

the proposed settlement for fairness, and determine whether the settlement is a fair

and reasonable resolution of a bona fide dispute over FLSA provisions.” Williams v.

K&K Assisted Living LLC, No. 15-cv-11565, 2016 WL 319596, at *1 (E.D. Mich.

Jan. 27, 2016) (internal quotation marks and citations omitted). In determining

whether a proposed settlement is fair and reasonable, the court may consider several

factors:

           (1) the plaintiff’s range of possible recovery; (2) the extent to
           which the settlement will enable the parties to avoid anticipated
           burdens and expenses in establishing their respective claims and
           defenses; (3) the seriousness of the litigation risks faced by the
           parties; (4) whether the settlement agreement is the product of
           arm’s-length bargaining between experienced counsel; (5) and the
           possibility of fraud or collusion.

Wolinsky, 900 F. Supp. 2d at 335 (internal quotation marks and citations omitted).

See also Farkas v. Boschert, No. 17-cv-12536, 2018 WL 3100905 (E.D. Mich. June

25, 2018) (citing Wolinsky and analyzing these same factors to conclude that

proposed FLSA settlement agreement was fair and reasonable). “A district court may


                                          3
Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.124 Filed 06/15/21 Page 4 of 6




choose to consider only factors that are relevant to the settlement at hand.” Snook v.

Valley OB-Gyn Clinic, P.C., No. 14-cv-12302, 2015 WL 144400, at *1 (E.D. Mich.

Jan. 12, 2015).

                                  II.    ANALYSIS

      Plaintiff alleges in his Amended Complaint that he was employed by

Defendant as a dispatcher until his discharge from employment on or about October

28, 2019. (ECF No. 2, Amended Compl., ¶ 7.) Plaintiff claims that he regularly

worked more than forty hours per week, but that Defendant failed, refused and

neglected to pay him overtime as required by the FLSA. (Id. ¶¶ 19-23.) Plaintiff also

alleges that his claim for worker’s compensation benefits, following an October 21,

2019 slip and fall incident at work, was a motivating factor in Defendant’s decision

to discharge him. (Id. ¶ 18.) Defendant disputes these claims and filed a counterclaim

against Plaintiff, asserting claims for fraudulent misrepresentation and unjust

enrichment. (ECF No. 5, Defendant’s Answer and Counterclaim.)

      The parties have entered into a settlement agreement resolving all of the

parties’ claims and counterclaims, including Plaintiff’s claims under the FLSA. The

FLSA requires this Court to “scrutinize the proposed settlement [of the FLSA claim]

for fairness, and determine whether the settlement is a fair and reasonable resolution

of a bona fide dispute over FLSA provisions.” Williams, 2016 WL 319596, at *1.

Here, the parties represent that they reached this settlement through extensive


                                          4
Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.125 Filed 06/15/21 Page 5 of 6




negotiations between the parties’ respective counsel and with the assistance of

Magistrate Judge David R. Grand. (Joint Mot. ¶ 3, PageID.103.) This settlement was

thus the product of an arm’s-length transaction and is a reasonable compromise of

the disputed issues. The parties represent that Plaintiff claims damages for the FLSA

portion of his claim of approximately $19,000.00, and the $45,000.00 settlement

thus exceeds the total amount of overtime claimed by Plaintiff. (Joint Mot.

PageID.105.) In addition, the settlement includes a dismissal with prejudice of all

counterclaims against Plaintiff. (Id.)

        The Court finds that there was a bona fide dispute in this case over whether

Plaintiff was paid the overtime compensation that he seeks. The parties explored,

through the assistance of their experienced counsel and with the assistance and

oversight of Magistrate Judge Grand, the claims and counterclaims at issue and

arrived at a settlement amount deemed fair by all. The Court finds that the settlement

was a fair and reasonable compromise of Plaintiff’s bona fide disputed claims that

the parties recognize would otherwise require extensive litigation and significant

costs. “If a settlement in an employee FLSA suit does reflect a reasonable

compromise over issues, such as FLSA coverage or computation of back wages, that

are actually in dispute ... the district court [may] approve the settlement in order to

promote the policy of encouraging settlement of litigation.” Lynn’s, 679 F.2d at

1354.


                                          5
Case 2:20-cv-11688-PDB-DRG ECF No. 19, PageID.126 Filed 06/15/21 Page 6 of 6




                             III.   CONCLUSION

      For the foregoing reasons, the Court GRANTS the Joint Motion to Approve

FLSA Settlement (ECF No. 18), and APPROVES the proposed Settlement

Agreement at ECF No. 18, PageID.109-17.


IT IS SO ORDERED.

                                          s/Paul D. Borman
Dated: June 15, 2021                      Paul D. Borman
                                          United States District Judge




                                      6
